Citation Nr: 0209242	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of aseptic 
meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
April 1986.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from February and August 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In a May 2000 
decision, the Board decided several issues.  The Board 
dismissed a claim that there had been clear and unmistakable 
error in an August 1986 rating decision which denied service 
connection for residuals of aseptic meningitis; denied 
reopening of a claim of service connection for spina bifida 
occulta; and denied service connection for post-traumatic 
stress disorder.  Also at that time, the Board determined 
that new and material evidence had been submitted to reopen 
the veteran's previously denied claim of service connection 
for residuals for aseptic meningitis, and remanded that 
reopened claim to the RO for further evidentiary development.


FINDINGS OF FACT

A preponderance of the objective and probative medical 
evidence of record is against a finding that there are any 
current residuals of the aseptic meningitis incurred in 
service.


CONCLUSION OF LAW

The veteran does not currently suffer from residuals of 
aseptic meningitis that was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106, 5107 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.3303, 
3.304 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The appellant has requested service connection for residuals 
of aseptic meningitis.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).  But see Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to an 
attempt to reopen a claim by submitting new and material 
evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in July and November 
2000 and February 2001 fulfilled these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOC's), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in 
an October 2001 letter, the RO advised the veteran of the 
VCAA and the new duty-to-assist regulations.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  The VA neurological medical examinations obtained 
in July and November 2000, and the February 2001 VA 
neuropsychological examination that are described below 
satisfied this obligation.  Thus, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced by 
our proceeding to a decision on the basis of the evidence 
currently of record regarding his claim for service 
connection for the residuals of aseptic meningitis.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records (SMR's) reflect that, when 
examined for entry into service in May 1982, the veteran's 
neurological and musculoskeletal systems were normal, and he 
was found qualified for active service.  His military 
occupational specialty (MOS) was infantryman.  Clinical 
entries indicate that, in January and March 1983, the veteran 
was seen for complaints of left lower leg pain which 
increased in cold weather, and he said he had fractured his 
leg before entering service.  There was a provisional 
diagnosis of arthralgia in March 1983.  Orthopedic 
examination was essentially normal, with no tenderness or 
swelling.   X-rays showed a well-healed fracture of the 
distal tibia.  

In September 1983, the veteran was hospitalized and diagnosed 
with aseptic meningitis.  A September 1985 emergency room 
record indicates that he was a known arthritic-rheumatoid.  
During a clinical visit in September 1985, it was noted that 
he had a six-month history of generalized joint pain; he 
stated that the pains were worse during cold weather.  The 
diagnostic impression was joint pains, etiology unknown.  
Thereafter, the SMR's indicate that the veteran continued to 
receive clinical attention for joint pains and generalized 
stiffness.  During a clinical visit in November 1985, it was 
noted that he had an eight-month history of arthralgias; 
physical evaluation was essentially within normal limits.  
The impression was myofascitis.

A Medical Board report, dated in January 1986, indicates that 
the veteran had reported to the internal medicine clinic in 
September 1985 with a six-month history of generalized joint 
pain; he said that the pain was worse in cold weather, and 
was accompanied by stiffness.  The initial clinical 
impression was joint pain, etiology unknown.  It was noted 
that the veteran did not respond to treatment that included 
Naprosyn and Indocin.  He was subsequently referred to a 
rheumatologist, who determined that the veteran had 
myofascitis.  The pertinent diagnosis was myofascitis due to 
joint pain; it was determined that the veteran was unable to 
carry out his duties in his present MOS and was, therefore, 
not fit for duty.  The Medical Board report was negative for 
any findings or diagnosis of meningitis or a psychiatric 
disorder.

Post-service, VA and non-VA medical records and examination 
reports, dated from 1986 to 2001, are associated with the 
claims files and reflect the veteran's complaints of, and 
treatment for, joint pain and stiffness, variously diagnosed 
as myofascitis, arthralgias, osteoarthritis, and 
fibromyalgia.  

The veteran was afforded a VA examination in May 1986.  
According to the examination report, he reported missing 
several weeks of work during his last year of service due to 
back pain.  It was noted that he had received a diagnosis of 
aseptic meningitis in 1983, for which he claimed to have been 
hospitalized for approximately six weeks; he stated that he 
had experienced no recurrences or problems, and felt no 
limitations at the time of the examination.  He reported 
experiencing back pain beginning with a fall in January or 
February 1985, when he fell and landed on his back.  The 
veteran indicated that he again fell in September 1985 and 
hit his back.  At that time, he stated he went to a physician 
who indicated that an X-ray showed "a hairline fracture down 
the back and a glob of calcium at the base."  The veteran 
complained of pain in his back only when it was raining or 
cold; he stated that he experienced trouble only with bending 
over, and that the pain kept him awake about twice a month.

Upon clinical evaluation, the veteran had a full range of 
motion in his neck.  Straight leg raising was negative to 90 
degrees; he seemed to have some mild vertebral tenderness at 
L1 or L2. There was no muscle spasm or sciatic notch pain, 
and he was able to come within approximately six inches of 
touching the floor. He had a full range of motion of his 
back, with 95 degrees of forward flexion, 35 degrees of 
backward extension, 40 degrees of lateral flexion, and 35 
degrees of rotation.  Movement of his shoulders was within 
normal limits.  The veteran had normal gait, and was able to 
squat and stand without difficulty.  X-ray study of the back 
revealed a loss of normal lumbar lordosis, with preserved 
intervertebral disc spaces; incidentally noted was an S1 
spina bifida occulta, normal variant.  The diagnoses included 
status post aseptic meningitis (1983), resolved, without 
residuals.

VA treatment reports, dated from January 1988 to March 1989, 
reflect treatment for neurological disabilities, including 
syncope of unknown etiology and a need to "rule out" 
epilepsy.  Those records do not reflect any findings of, or 
treatment for, aseptic meningitis.

VA outpatient treatment reports, dated from December 1989 to 
December 1991, indicate that the veteran received clinical 
attention for several disabilities, including fibromyalgia 
and diffuse arthralgias, and complaints of left-side facial 
pain and swelling; these records report a history of 
meningitis.  A January 1990 discharge summary indicates that 
the veteran was hospitalized for complaints of left facial 
pain and swelling, left hearing loss, and left retroauricular 
and forehead pain.  Neurological examination was remarkable 
for hypesthesia in the entire distribution of the left 
trigeminal nerve, which apparently had been present since the 
veteran's episode of meningitis in 1983.  A computed 
tomography (CT) scan of the head and sinuses was performed.  
The final diagnoses were sinusitis with acute left sphenoid 
sinusitis, and history of bacterial meningitis in 1983.  The 
veteran was hospitalized briefly in March 1990, due to right 
face swelling.  A CT scan was normal.  It was noted that the 
veteran had a history of myositis and it was thought that, 
perhaps, the swelling was due to connective-tissue or soft-
tissue disease.

In February 1990, the veteran was seen at the rheumatology 
clinic with complaints of aching all over since service; he 
reported pain in the lower back, legs, and shoulder, as well 
as swelling in his hands and knees.  The diagnostic 
impression was history of back trauma now with chronic low 
back pain, and no evidence of radical diffuse muscle aching.  
During a clinic visit in May 1990, the veteran complained of 
sensory changes in the left side since suffering from 
"meningitis in service."  The veteran indicated that he 
believed that the meningitis affected his ability to make 
fast decisions.  The diagnosis noted was probable MS 
(multiple sclerosis?), secondary to meningitis.

In June 1990, the veteran was seen at a rheumatology clinic, 
at which he reported a "problem list" that included 
questionable fibromyalgia, left-side sensory deficit of 
unknown etiology, and history of meningitis.  Several 
treatment reports reflect complaints of chronic low back 
pain, diagnosed as fibromyalgia.

In a February 1991 written statement, a VA physician 
indicated that the veteran was being seen in physical therapy 
twice a week; it was noted that he carried a diagnosis of 
fibromyalgia.  The physician also reported that the veteran's 
activity level was limited by pain in his mid and lower back, 
and by a loss of range of motion.

At a March 1991 personal hearing at the RO, the veteran 
contended that he had meningitis which had originated in 
military service.  He testified before the Hearing Officer 
that he was diagnosed as having myofascitis in September 
1985, and he stated that he had constant swelling and 
generalized aching.  He further testified that he had 
difficulty sleeping, and increased pain during damp and cold 
weather.  He indicated that he had first sought treatment in 
January 1987, and was then diagnosed with myofascitis.  The 
veteran reported that he currently received physical therapy 
for range-of-motion problems, to loosen his lower back.  He 
also reported that he was first diagnosed with meningitis in 
September 1983, and that the current residuals consisted of 
calcium in his left lung.

VA outpatient treatment reports, dated from January to 
November 1992, show that the veteran received clinical 
attention and treatment for complaints of back pain and pain 
in the legs, diagnosed as fibromyalgia.  The records indicate 
that the veteran was seen in April 1992 for participation in 
group hypnotherapy; he reported being "nervous quite a bit 
of the time."  It was noted that he worked on techniques to 
help lessen his physical distress and aid in his reported 
anxiety; however, no pertinent diagnosis was reported.  In 
November 1992, a psychology consultation report indicates 
that the veteran complained of tension and chronic pain, and 
dated the onset of his current problems to a bout of 
meningitis seven years earlier, in service.  He reported 
"fibroymasti" (fibromyalgia) that was "so severe " that if 
he moved incorrectly his back would snap.  It was noted that 
the veteran displayed no signs of pain or discomfort during 
the interview, sat in a relaxed position, and, when asked, 
said he was comfortable.  It was noted that the veteran's 
endorsement of a wide variety of somatic and psychological 
complaints indicated that he likely saw himself as helpless 
and overwhelmed.

VA outpatient treatment reports, dated from February 1997 to 
February 1999, reveal that the veteran received clinical 
evaluation for several disabilities, including complaints of 
low back pain and fibromyalgia.  A February 1997 record 
reflects a past medical history of left hemianesthesia and 
mild hemiparesis secondary to spinal meningitis 1983.

The May 1997 VA report of an X-ray study of the veteran's 
back reflects that he was referred for radiology study due to 
complaints of chronic low back pain; the impression was mild 
degenerative changes in the back.

Private medical records, dated from May to June 1997, 
indicate that the veteran received clinical attention for 
complaints of chronic dorsal and lumbar pain.  The reports 
also indicate that he received therapy for pain in the back 
and right leg.

At a November 1997 personal hearing at the RO, the veteran 
testified that he was diagnosed with aseptic meningitis while 
on active duty in September 1983, and stated that he was 
hospitalized for approximately six weeks.  He reported that, 
during the period from September 1983 to April 1986, he had 
complained of experiencing pain in various areas of his body, 
especially his neck, arms, and lower extremities.  He noted 
that, in January 1986, he was found to be medically unfit; he 
stated that he was told that it was because of unknown 
etiology of back pain, neck pain, and pain in his 
extremities.  The veteran indicated that he was told that he 
had myofascitis, joint pain of unknown etiology.  He 
testified that he was also told that he had something "on 
his spine" that the doctors were unable to identify; he was 
told that he had dysplasia of the L1-L2, considered to be a 
developmental abnormality.  It was contended at the hearing 
that the residuals of aseptic meningitis should be considered 
as the source of the "unknown etiology" of the veteran's 
joint pain, thus warranting the grant of his claim for 
service connection for residuals of aseptic meningitis.

The veteran was seen at the VA rheumatology clinic in January 
1999, and was examined by a certified registered nurse 
practitioner (CRNP).  The veteran complained of poly-
arthritis in "every joint," and constant stiffness.  He 
reported the onset of symptoms in 1985, with a worsening 
pattern over the years; he indicated that salsalate worked 
best for him.  It was noted that other rheumatology diagnoses 
were osteoarthritis, fibromyalgia, and chronic low back pain.  
The pertinent assessment was fibro-myalgia, probably 
secondary to osteoarthritis secondary to trauma and the 
residual effects of meningitis.

A June 2000 VA record indicates that the veteran was 
evaluated in the Spinal Cord Injury Clinic and reported that, 
in September 1985, he fell off a curbside of a walkway while 
carrying heavy machinery and sustained a hairline fracture of 
his entire spine.  He said he walked independently until 1986 
and then started to use a cane for ambulation.  He was 
hospitalized in 1988 and 1989 for chronic pain and diagnosed 
with fibromyalgia.  The veteran reported having meningitis in 
1983 and said that, since that time, he had experienced 
chronic headaches/migraines and left arm and leg weakness.  A 
magnetic resonance image (MRI) of the cervical spine was 
essentially normal, and physical examination findings were 
unremarkable.  It was noted that the veteran did not present 
and fit into criteria of spinal cord injury and had some 
unexplainable left hemiparesis.

Pursuant to the Board's May 2000 remand, the veteran, who was 
then 37 years old, underwent VA neurological examination in 
July 2000.  According to the report, the claims folder was 
reviewed prior to examination.  It was noted that in 1983 the 
veteran had [a]septic meningitis, was hospitalized for more 
than one week, and had no discrete recollection of that time.  
On recovery from the meningitis, the veteran was assigned to 
the Motor Pool, where he worked until his discharge in 1986.  
In 1990, the veteran began to use a cane for ambulation, and 
one year prior to the examination began using a motorized 
cart.  This progressive disability was caused by severe joint 
and muscle pains and also reported left-side weakness and 
sensory loss that was variously diagnosed as 
fibromyalgia/osteoarthritis.  The veteran also complained 
that he had compete anesthesia on the left side that affected 
his face, arm, leg, and trunk and made it difficult for him 
to use his left upper or lower extremities without looking at 
them.  He said he had frequent headaches.  

Objectively, the veteran was alert and oriented.  Mental 
status was entirely within normal limits.  Visual fields were 
full, with no extinction to double simultaneous stimulation; 
extra-ocular movements were full, without nystagmus.  The 
face was symmetric.  The veteran said he did not feel touch 
on the left side.  The sternocleidomastoid and trapezius 
muscles were symmetric and strong.  The tongue was midline 
and moved well to both sides.  Tone and bulk were normal.  
The veteran had calluses and dirt on both hands, indicating 
to the VA examiner that there was active use of both hands, 
and there were no bruises, burns, cuts, or injuries on either 
arm.  Strength was full in the right upper and lower 
extremities.  The left side was more difficult to assess 
because of variable cooperation with examination, but there 
was no arm drift and single movements appeared fully strong, 
although the veteran did not sustain any muscle activity 
against resistance.  The veteran reported that he was 
completely anesthetic on the left side and did not feel 
touch, vibration, or pin.  Finger-to-nose testing was normal.  
The veteran stood using his cane and moved from his motorized 
chair to the table, standing up onto the examination table 
without assistance.  

Summarizing the findings, the VA neurologist said that the 
veteran had an episode of aseptic meningitis in 1983.  It was 
noted that subsequent examinations in service between 1984 
and 1986 had all reported normal neurologic examinations and 
did not document any of the current complaints of left 
hemianesthesia or left-sided weakness.  The examiner noted 
that there was, thus, no evidence that the veteran's current 
problems reflected chronic residuals of his in-service 
episode of aseptic meningitis.  According to the VA medical 
specialist, a January 1999 examination noted fibromyalgia 
secondary to osteoarthritis secondary to trauma and residual 
effects of meningitis, but the specialist noted that the 
comments were dictated by a registered nurse practitioner.  
Although the diagnosis of fibromyalgia was controversial, the 
VA neurologist stated that "there is no suggestion in the 
literature that fibromyalgia results from aseptic meningitis, 
and certainly no evidence in this patient that those problems 
are a residual of aseptic meningitis."

The veteran underwent another VA neurological examination in 
November 2000.  According to the examination report, the 
veteran gave a history of meningitis, for which he was 
amnestic, in 1983 in service.  He indicated that "he was not 
the same afterwards; mentally, he was not as alert and did 
not have as good a memory."  The veteran used a "rascal" 
scooter to come to the examination.  He had a brace on his 
left shoe that had a lift.  The veteran also had a stretching 
back brace that wrapped around his abdomen and shoulders.  He 
reported that osteoarthritis and fibromyalgia limited him, 
and he attributed this to the episode of aseptic meningitis 
in 1983.  He denied incontinence.

On mental status examination, the veteran was alert, 
attentive, oriented, and appropriately conversant, without 
finding difficulty or paraphasia.  Cranial nerve examination 
revealed extraocular movements to be intact, without 
nystagmus.  His pupils were round and reactive to light, and 
there was no evidence of papilledema.  The veteran did not 
keep his eye still, as requested, during the eye examination.  
He had normal muscles of mastication and facial expression.  
He reported anesthesia on the left side of the cranium and 
the left side of the tongue.  He had normal head flexion and 
normal extension and sternocleidomastoid function.  Tongue 
protrusion was symmetrical and without atrophy.  His gag was 
elicited symmetrically on the left and right sides, and there 
was no dysarthria.  He could hear finger rubbing and tapping 
in both ears, and his corneals were symmetrical.  

Further, motor examination findings included normal bulk, 
tone, and strength with 1+ reflexes and downgoing toes, 
except there was mild left calf atrophy (it was noted that he 
had worn a brace on the left leg since 1983).  The examiner 
noted that the veteran exhibited lack of follow-through and 
give-away throughout the entire examination, particularly on 
the left.  When asked to pull, he pushed; when asked to push, 
he pulled, especially on the left.  Coordination examination 
findings showed that, spontaneously, the veteran used both 
hands and feet well.  He was very coordinated for dressing 
and undressing maneuvers and getting on the examination 
table.  He performed alternating motion rates normally in the 
right hand, but when asked to perform them on the left hand, 
could only perform one alternating motion rate in 20 seconds.  
He had no abnormal cerebellar signs on spontaneous function.  
He performed left finger-to-nose-to-finger well with the eyes 
open, and, with the eyes closed, he missed the target by a 
matter of inches or a foot.  The sensory examination portion 
of the report reflects that the veteran reported 
hemianesthesia on the left to touch, sharp, vibration, 
position sense at the toe, ankle, knee, elbow, wrist, and 
finger for full excursion movements.  The veteran arose and 
squatted well and maintained a squat position as he 
undressed.  He had an unremarkable nonfocal gait that was 
mildly slow, but appeared stable.  He used a cane in his 
right hand.  His gait was also observed without the cane in 
the right hand.  A brace was present on the left shoe.  The 
veteran had abnormal pigmentation from the left hip/groin 
area down his left leg to the foot.  He had heavily calloused 
hands and feet.  His fingernails were irregularly worn back 
to the nail bed, and his hands were darkened with dirt.

The VA neurological examiner stated that the examination was 
"most consistent with malingering or a psychiatric 
disorder" and "I would find that none of this is connected 
to his episode of aseptic meningitis."  Neuropsychological 
evaluation and psychiatric examination were recommended.

In February 2001, the veteran underwent VA neuropsychological 
evaluation and psychiatric examination.  The examination 
report reveals that the examiner reviewed the veteran's 
medical records prior to examination.  He reported memory 
problems characterized by difficulty learning new material 
"unless I write it down", such as forgetting to purchase an 
item his wife requested that he buy at the store.  He said 
these difficulties began abruptly after his recovery from a 
bout of aseptic meningitis during 1983.  The veteran 
indicated that his memory difficulty had remained the same, 
with no changes, since that time.  He said he coped with that 
difficulty by writing things down.  He had no difficulty 
performing his activities of daily living, with the exception 
of needing his wife's assistance to put on his shoes due to 
osteoarthritis.  He reported other medical problems, 
including hypertension, a past heart attack, and chronic 
obstructive pulmonary disease.  The veteran stated that one 
of his legs was shorter than the other, but was unable to 
state how it became that way.  He said he injured his spine 
when he stepped off a curb and landed on his back.  He 
indicated that he was told he had suffered a "bunch of mini 
strokes," but was unable to recall who told him this.  He 
reported an incident of head trauma in service, when he was 
knocked unconscious for about forty-five minutes from a 
mortar round on a practice range, but denied lasting effects 
from his incident.  The veteran denied a history of seizures 
and believed he was exposed to Agent Orange while stationed 
in Korea.  CT scan, with and without contrast, taken in May 
1991 showed findings consistent with maxillary and right 
ethmoid sinusitis.  

Further, the veteran denied a previous history of a 
psychiatric treatment, but said he had taken prescribed 
medication to help him sleep in the past.  He described his 
current mood as "I try to be happy-go-lucky every day."  He 
denied depressive affect, although he became irritable and 
upset because he "can't do everything" and "get around."  
He denied suicidal ideation.  His appetite varied but he 
denied any changes in weight.  The veteran slept only four to 
five hours each night due to back pain.  He said he had 
stopped drinking alcohol eleven years ago and, prior to that, 
consumed one to one-and-one-half cases per week.  He smoked 
one-half pack of cigarettes per day.  He mentioned "run-
ins" with the law as a teenager, but said he was never 
formally arrested.  He indicated that he graduated from high 
school, and described himself as an average student.  He had 
repeated no grades, and he denied any history of learning 
disabilities or attention problems.  He said he served in the 
motor pool in the Army from May 1982 to April 1986.  Since 
discharge, he was self-employed performing towing work.  
Currently, he was receiving Social Security disability 
benefits, since injuring his back in 1991.  He gave a history 
of physical abuse by his stepfather and emotional abuse from 
his siblings.  He was married twice and said his first 
marriage, that lasted five years, had produced no children; 
however, it was noted that hospital records indicated a grown 
daughter from this marriage.  He married his current wife in 
1995, and reported no children.  

On mental status examination, it was noted that the veteran 
arrived on time and on an electric scooter, on which he sat 
during the interview.  He said he was able to walk, but it 
was painful and he could not walk more than a few feet at 
time.  It was noted that the veteran was a large man who 
appeared significantly overweight and several years older 
than his stated age.  His hands were callused and dirty with 
what appeared to be automotive grease and nicks on his 
knuckles, which gave the impression, according to the 
examiner, that he had recently done automotive mechanical 
work.  The veteran was alert, oriented, and cooperative 
during the interview.  Eye contact was appropriate.  His mood 
was euthymic and his affect was appropriate.  Thought 
associations were relevant and thought content was normal and 
non-delusional.  He denied hallucinations.  His speech was 
normal, and psychomotor activity was within normal limits 
with no tics, tremors, facial grimacing, bizarre gesturing, 
abnormal posturing, or other involuntary movements.  

Psychological test results were considered an accurate 
reflection of the veteran's current cognitive functioning.  
It was noted that the veteran was evaluated by means of a 
clinical interview, review of available records, and 
psychological/ neuropsychological tests.  Personality testing 
was reported to show a classic scale profile indicating a 
conversion of psychological problems into somatic complaints.

According to the VA examiner, test results indicated that the 
veteran exhibited no significant cognitive deficits.  Mild 
attentional difficulties and occasional slowed processing 
were observed as related, at least in part, to poor effort.  
The veteran's performance on tests of malingering suggested 
that, at times, he was willing to exaggerate, if not 
fabricate, his complaints.  The examiner further noted that a 
review of the records suggested that the veteran provided 
inconsistent information to various clinicians with respect 
to symptomatology and social history.  The veteran presently 
acknowledged no tactile, visual or auditory stimulation with 
respect to the left side of his body, and yet displayed no 
other obvious right cerebral hemisphere deficits.  These 
apparent left-side deficits were, to some extent, 
inconsistent with hospital records that indicate relatively 
normal left-side hearing and response to touch.  Visual 
fields were also found to be full and without extinction on a 
July 2000 examination.  Overall, the VA examiner said that 
the veteran's pattern of performance was most consistent with 
malingering; however, the examiner stated that 
undifferentiated somatoform disorder, although unlikely, 
could not be ruled out.  The Axis I diagnoses were 
malingering, and a need to rule out undifferentiated 
somatoform disorder.

In March 2001, the VA neuropsychologist who last examined the 
veteran responded to the RO's request for additional 
information regarding the claim of service-connected 
residuals of aseptic meningitis.  The medical specialist 
reviewed the claims files again, without re-examining the 
veteran.  The report noted much of what was previously 
described above.  According to the VA specialist, although 
the records show that the veteran acknowledged no left-sided 
tactile, visual, or auditory stimulation, he displayed no 
other obvious right cerebral hemisphere deficits.  These 
apparent left-side deficits were to some extent inconsistent 
with hospital records indicating relatively normal left-side 
hearing and response to touch.  Further, the veteran's visual 
fields were full, and without extinction, on the July 2000 
examination with the chief neurologist, who had concluded 
that "there was no evidence that [the veteran's] problems 
are a chronic residual of his episode of aseptic meningitis, 
particularly since neurological examinations conducted in the 
years following his bout of aseptic meningitis were normal 
with no complaints of left hemianesthesia or left-sided 
weakness."  Further, it was noted that the chief neurologist 
had concluded that, given the veteran's "controversial" 
diagnosis of fibromyalgia, "there is no suggestion in the 
literature that fibromyalgia results from aseptic meningitis, 
and certainly no evidence in this patient that those problems 
are a residual of aseptic meningitis."  In addition, it was 
noted that, in November 2000, a another VA neurologist with 
the Neurobehavioral Program had found no significant left 
hearing deficit, and that the veteran's presentation and 
symptoms were "most consistent with malingering or a 
psychotic disorder" and that "none of this is connected to 
his episode of aseptic meningitis."

In the VA neuropsychologist's opinion, the veteran's pattern 
of performance was most consistent with malingering.  Given 
the veteran's absence of cognitive deficit, his performance 
on tests designed to detect malingering, and conclusions by 
two neurologists, the neuropsychologist could find no 
evidence of residuals of aseptic meningitis.  The sole Axis I 
diagnosis was malingering.

According to a June 2001 written statement from a VA 
certified nurse practitioner, the veteran's medical 
conditions included a spinal cord injury in 1985, 
osteoarthritis, and chronic obstructive pulmonary disease.  
It was noted that he wore a back brace and left leg brace, 
and was mostly wheel chair bound.

III.  Analysis

Under 38 U.S.C.A. § 1131, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by peacetime service.  Even 
if there is no record of an organic disease of the nervous 
system in service, its incurrence in service will be presumed 
if it was manifest to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  While 
the disease need not necessarily be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that "[a] determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has stated that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting our 
responsibility to weigh the credibility and probative value 
of the evidence, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion,"  Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995). 

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In 
addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Veterans Claims has made this clear in numerous 
cases.  See, e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

The veteran has contended that service connection should be 
granted for residuals of aseptic meningitis.  Although the 
evidence shows that the veteran has currently been variously 
diagnosed with osteoarthritis, fibromyalgia, and chronic 
obstructive pulmonary disease, no competent medical evidence 
has been submitted to show that any such disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that, while the veteran was treated 
for aseptic meningitis in service in 1983, the January 1986 
Medical Board report did not make any reference to that 
diagnosis when it determined the veteran was unfit for 
further duty.  Nor did he report residuals of aseptic 
meningitis during his May 1986 VA examination.  In January 
1999, more than 13 years after the veteran's separation from 
service, a VA outpatient record includes a CRNP's assessment 
of fibro-myalgia, noted as probably secondary to 
osteoarthritis secondary to trauma and the residual effects 
of meningitis.  In short, no opinion bu a physician, or other 
medical evidence relating any residuals to the veteran's 
aseptic meningitis in service or any incident of service has 
been presented.

The Board acknowledges that the veteran has repeatedly 
testified to suffering from the residuals of the aseptic 
meningitis in service.  Although, in support of his claim, 
the veteran points to the January 1999 VA outpatient record 
that assessed fibro-myalgia, probably secondary to 
osteoarthritis secondary to trauma and the residual effects 
of meningitis, as noted above, three VA medical specialists, 
during examinations in July and November 2000 and February 
2001, concluded that there were no current residuals of 
aseptic meningitis.  On review of the probative medical 
evidence of record, it is the Board's conclusion that the 
veteran has not presented competent medical evidence to 
support his claim for entitlement to service connection for 
the residuals of aseptic meningitis.  The competent medical 
evidence of record fails to show any causal relationship 
between current health complaints and diagnoses and residuals 
of the single reported episode of aseptic meningitis in 
service.  Although the veteran may believe he has residuals 
of aseptic meningitis, he is not competent to diagnose a 
disability on his own, and no physician has made such a 
diagnosis.

In the Board's opinion, most persuasive and probative are the 
opinions of three recent VA medical specialists who recently 
examined the veteran: two neurologists, including a chief 
neurologist, and a neuropsychologist, who all extensively 
examined the veteran and his medical records and concluded 
that there are no residual effects of aseptic meningitis.  In 
July and November 2000, the two VA neurologists determined 
that the veteran had no residuals of the aseptic meningitis 
in service.  In July 2000, the chief neurologist found no 
evidence that the veteran's problems were a chronic residual 
of his episode of aseptic meningitis, particularly since 
neurological examinations conducted in the years following 
the veteran's remote bout of aseptic meningitis were normal, 
with no complaints of left hemianesthesia or left-sided 
weakness.  The VA neurologist said "there is no suggestion 
in the literature that fibromyalgia results from aseptic 
meningitis, and certainly no evidence in this patient that 
those problems are a residual of aseptic meningitis."  In 
November 2000, a second VA neurologist, with the 
neurobehavioral program, found no significant left-side 
hearing deficits and opined that the veteran's presentation 
and symptoms were "most consistent with malingering or a 
psychiatric disorder" and that "none of this is connected 
to his episode of aseptic meningitis."  In 2001, a VA 
neuropsychologist who reviewed the veteran's medical records 
and psychological tests results, including the recent 
neurological examination findings, concluded that the 
veteran's performance was most consistent with malingering.  

It could be posited, as the veteran's representative did in a 
January 2002 Statement of Accredited Representation in 
Appealed Case, that the February 2001 VA neuropsychological 
examiner left open an interpretation which he did not exclude 
an equal balance of probability as to the diagnosis of the 
veteran's residuals of aseptic meningitis when it was noted 
that a diagnosis of undifferentiated somatoform disorder 
could not be fully ruled out.  However, upon careful review 
of the entire examination report to which that reference was 
made, and the March 2001 medical statement by that examiner, 
the Board believes that it is clear that the 
neuropsychological medical specialist ruled out any 
reasonable medical probability that the veteran had residuals 
that may be attributed to the aseptic meningitis in service.  
Among the phrases and statements that buttress this 
conclusion are "no significant cognitive defects", 
"willing to exaggerate, if not fabricate, his complaints", 
"provided inconsistent information across clinicians", and 
the conclusion that, given the veteran's "pattern of 
performance on tests designed to detect malingering, and 
conclusions by two neurologists, I can find no evidence of 
residuals of aseptic meningitis."  Thus the Board finds that 
the VA examiner's opinion does not, in any way, denote 
relative equipoise in the medical evidence, and that the 
overall import of his opinions are unequivocally against the 
theory of the claim.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

As to the CRNP who reported that the veteran's fibromyalgia 
was probably secondary to osteoarthritis secondary to trauma 
and the residual effects of meningitis, although, on initial 
review, the January 1999 statement appears to support the 
veteran's claim, a close reading shows that it does not.  The 
opinion is both equivocal and speculative and, at most, does 
little more than propose that the veteran's fibromyalgia was 
"probably" secondary to osteoarthritis secondary to trauma 
and the residual effects of meningitis.  The examiner did not 
address any specific residual effects or abnormalities 
directly attributed to the 1983 aseptic meningitis.  He did 
not factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. at 
230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

As discussed above, a claim based on assertions as to cause-
and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of his alleged residuals of aseptic meningitis.  Such 
evidence, however, is not sufficient to establish entitlement 
to the claimed benefit.  See Bostain v. West, 11 Vet. 
App. 124, 127(1998) ("lay testimony...is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen, supra.  See also Espiritu, supra.

On the other hand, the Board is well aware that we are not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 7 (1997); 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The medical 
evidence in this case has been extensively documented, as set 
forth above.  Clearly, the record is devoid of probative 
medical evidence sufficient to support the veteran's 
contention that he has suffered residuals of aseptic 
meningitis in service.  Accordingly, it is the Board's 
conclusion that the competent and probative evidence of 
record is against the veteran's claim for service connection 
for the residuals of aseptic meningitis.  

In summary, benefits are not warranted for residuals of 
aseptic meningitis because the preponderance of the evidence 
s against a grant of these benefits.  In reaching this 
conclusion, the Board has considered the applicability of its 
longstanding reasonable-doubt/benefit-of-the-doubt doctrine.  
The Board is sympathetic with the veteran's assertions, and 
understands his concerns, but, nevertheless, the competent 
medical evidence of record does not place his claim in 
relative equipoise.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b) (old and new 
versions); Gilbert v. Derwinski, 1 Vet. App. at 55-57.  See 
Ferguson v. Principi, ___ F.3d ___, No. 01-7012 (Dec. 4, 
2001).

Finally, the Board observes that a March 1996 record 
indicates that the veteran is evidently in receipt of Social 
Security Disability (SSA) disability benefits which, he told 
a VA examiner in February 2001, started after a 1991 back 
injury.  In light of the Board's accepting the medical 
evidence of the fact that aseptic meningitis was incurred in 
service, the crux of matter on which his appeal here turns is 
whether the veteran experiences current residuals of the in-
service meningitis.  As set forth above in great detail, the 
comprehensive VA July and November 2000 neurological and 
February 2001 neuropsychological examinations provide the 
most probative, objective medical evidence regarding whether 
the veteran has any current residuals of meningitis, and is 
overwhelmingly against an affirmative conclusion.  Thus, the 
Board believes a further remand to obtain earlier-dated SSA 
records is unwarranted to adjudicate the veteran's present 
appeal.


ORDER

Service connection for residuals of aseptic meningitis is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

